           CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 _________________________________

 JORDAN S.H.,                                                  Case No. 20-cv-0511 (ECW)

                       Plaintiff,

 v.                                                                ORDER

 ANDREW M. SAUL,
 Commissioner of Social Security,

                  Defendant.
 _________________________________

       The above matter came before the undersigned on February 5, 2021 on Plaintiff’s

Motion for Summary Judgment (Dkt. 17) and Defendant’s Motion for Summary

Judgment (Dkt. 20). The Court heard oral argument on the matter and then ruled on the

record at the hearing. The Court explained its reasoning in detail during its ruling from

the bench, and this Order is intended to briefly restate that ruling.

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision, 42 U.S.C.

§ 405(g), or if the ALJ’s decision resulted from an error of law. Nash v. Comm’r, Soc.

Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018) (citing 42 U.S.C. § 405(g); Chismarich

v. Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)). “Substantial evidence is less than a

preponderance, but enough that a reasonable mind would find it adequate to support the

Commissioner’s conclusions.” Id. (quoting Travis v. Astrue, 477 F.3d 1037, 1040 (8th

Cir. 2007)). The Court “considers evidence that detracts from the Commissioner’s

decision as well as evidence that supports it.” Id. As the Supreme Court recently
             CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 2 of 6




explained:

       The phrase “substantial evidence” is a “term of art” used throughout
       administrative law to describe how courts are to review agency factfinding.
       Under the substantial-evidence standard, a court looks to an existing
       administrative record and asks whether it contains sufficient evidence to
       support the agency’s factual determinations. And whatever the meaning of
       “substantial” in other contexts, the threshold for such evidentiary
       sufficiency is not high. Substantial evidence . . . is more than a mere
       scintilla. It means—and means only—such relevant evidence as a
       reasonable mind might accept as adequate to support a conclusion.

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

       Plaintiff has argued that the Residual Functional Capacity (“RFC”) he was

assigned by the Administrative Law Judge (“ALJ”) is not supported by substantial

evidence because it fails to include all of the mental limitations imposed by psychologist

Dr. Marlin Trulsen’s February 2017 consultative opinion—despite the fact that the ALJ

assigned those limitations significant weight and that their exclusion is not explained in

the ALJ’s decision. Defendant has argued that the RFC was consistent with Dr. Trulsen’s

February 2017 consultative opinion and the record as a whole.

       The parties do not dispute that the ALJ gave Dr. Trulsen’s opinion with respect to

Plaintiff’s mental capacity “significant weight.” (R. 18-19.) The ALJ considered the

limitations that Dr. Trulsen assessed following his February 9, 2017 consultative

examination of Plaintiff:

             • No general impairment in understanding;

             • Slight impairment in remembering and following instructions;

             • Slight to occasionally moderate impairment in sustaining attention,
               concentrating, and carrying out work-like tasks with reasonable persistence
               and pace due to interference with current mental health difficulties;


                                             2
            CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 3 of 6




            • Moderate to occasionally marked impairment in responding appropriately
              to brief and superficial contact with coworkers and supervisors;

            • Slight to moderate impairment in tolerating stress and pressures typically
              found in an entry level workplace due to interference with current mental
              health difficulties; and

            • No impairment in respecting authority.

(R. 18-19, 411.)

       Despite these limitations, the RFC assigned for Plaintiff was as follows:

       After careful consideration of the entire record, the undersigned finds that
       the claimant has the residual functional capacity to perform a full range of
       work at all exertional levels but with the following non-exertional
       limitations: the claimant is limited to understanding, remembering carrying
       out short, simple instructions. The claimant is limited to interacting
       appropriately with coworkers, and the general public on an occasional basis.
       The claimant is limited to responding appropriately to work pressures in a
       usual work setting. The claimant is limited to being able to respond
       appropriately to changes in a routine work setting.

(R. 14.)

       Plaintiff argues that the RFC does not adequately reflect Dr. Trulsen’s limitations

with respect to carrying out work-like tasks with reasonable persistence and pace due to

interference with current mental health difficulties and tolerating stress and pressures

typically found in an entry level workplace due to interference with current mental health

difficulties.

       The ALJ “bears the primary responsibility for assessing a claimant’s [RFC] based

on all relevant evidence.” Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000). In

determining a claimant’s RFC, the ALJ must consider all relevant evidence, including

medical records, observations of treating physicians and others, and a claimant’s own



                                             3
           CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 4 of 6




descriptions of his or her limitations. See Pearsall v. Massanari, 274 F.3d 1211, 1217

(8th Cir. 2001); see also Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (same)

(citation omitted). The Eighth Circuit has held that “a claimant’s residual functional

capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001).

“[S]ome medical evidence must support the determination of the claimant’s RFC, and the

ALJ should obtain medical evidence that addresses the claimant’s ability to function in

the workplace.” Id. (quotation marks and citations omitted).

      The Court finds that remand is appropriate in this case because the ALJ’s RFC

does not adequately incorporate Dr. Trulsen’s limitations for Plaintiff, which the ALJ

gave significant weight, with respect to carrying out work-like tasks with reasonable

persistence and pace due to interference with current mental health difficulties and

tolerating stress and pressures typically found in an entry level workplace due to

interference with current mental health difficulties. See Evenson v. Colvin, No. CV 16-

969 (MJD/BRT), 2017 WL 2773541, at *9 (D. Minn. May 22, 2017) (“[I]f the ALJ gives

Dr. Smith’s opinion great weight and finds that limitations for pace and persistence and

work stressors are warranted, then he must adjust his RFC to reflect those limitations.”),

R.&R. adopted sub nom., 2017 WL 2773527 (D. Minn. June 26, 2017); see also Newton

v. Chater, 92 F.3d 688, 695 (8th Cir. 1996).

      It might be, as the Commissioner has argued, that the ALJ thought that the

limitations with regard to usual and routine work settings and simple tasks were sufficient

to account for Dr. Trulsen’s limitations, or it may be that the ALJ discounted Dr.

Trulsen’s opinion on those points. But the Court cannot determine which of those two it


                                               4
           CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 5 of 6




is, and the Court also cannot discern what the ALJ’s reasoning would have been for either

because nothing in her decision addressed them, leaving the Court to guess as to her

possible rationale. See Evenson, 2017 WL 2773541, at *10 (citation omitted). In other

words, the Court cannot affirm the decision because there is some rationale that might

support the ALJ’s decision where the ALJ has not stated that basis for her decision and

the support for that decision. See Moore v. Berryhill, No. CV 16-3585 (MJD/BRT), 2017

WL 6939163, at *9 (D. Minn. Dec. 12, 2017), R.&R. adopted, 2018 WL 385465 (D.

Minn. Jan. 11, 2018) (“When the ALJ fails to state with at least some measure of clarity

the grounds for his decision, courts will decline to affirm simply because some rationale

might have supported the ALJ’s conclusion.”) (cleaned up).

       This matter is remanded back to the ALJ to clarify the RFC with respect to Dr.

Trulsen’s opinion and to elicit further testimony from a vocational expert based on a

revised hypothetical that accounts for all of Plaintiff’s impairments based on evidence in

the record as a whole. 1 See Hulsey v. Astrue, 622 F.3d 917, 922 (8th Cir. 2010) (“A

vocational expert’s testimony constitutes substantial evidence when it is based on a

hypothetical that accounts for all of the claimant’s proven impairments.”).




1
      If further proceedings are needed to clarify the record as to Plaintiff's limitations
the ALJ may open the record. If the ALJ can clarify the record that currently exists, she
may do so.


                                             5
            CASE 0:20-cv-00511-ECW Doc. 34 Filed 02/09/21 Page 6 of 6




                                          ORDER

       Based on the above, and on the files, records, and proceedings herein, and for the

reasons stated on the records at the hearing, IT IS HEREBY ORDERED that:

       1.     Plaintiff’s Motion for Summary Judgment (Dkt. 17) is GRANTED;

       2.     Defendant Commissioner of Social Security Andrew Saul’s Motion for

Summary Judgment (Dkt. 20) is DENIED;

       3.     This case is REMANDED to the Commissioner pursuant to sentence four

of 42 U.S.C. § 405(g), for further administrative proceedings consistent with the Court’s

Order as set forth on the record; and

       4.     This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY


DATED: February 9, 2021                         s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                            6
